DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending under this Office action.

Claim Objections
Claim 8 is objected to because of the following informalities:  the cited portion of “the glasses? Within” may be “the glasses within”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choukroun, etc. (US 20180005448 A1) in view of Knorr, etc. (US 20150279113 A1), further in view of Ye. Etc. (US 20160035133 A1).
Regarding claim 1, Choukroun teaches that a method (See Choukroun: Figs. 1-3, and [0172], “As is illustrated in FIG. 2, the processing unit 134 generates thus a new image 210 based on each image 220 of the sequence 200 acquired by the camera 132 according to an image generation method 300”) comprising:

applying, by one or more processors, a graphical representation of glasses to the face (See Choukroun: Fig. 1, and [0170], “For this purpose, a virtual representation of the scene acquired by the camera 132 is created. This virtual representation comprises a three-dimensional model of the pair of glasses 111 positioned on a representation of the environment including a model of the face of the individual 120. The projection of the model of the pair of glasses 111 and of the representation of the environment allows the creation of a mask superimposed on the real pair of glasses in each image of the sequence acquired by the camera 132”);
detecting (See Choukroun: Fig. 2, and [0238], “Based on image 220 where the face is detected, and for a pose Pe.sub.Ma0 and of the intrinsic parameters of the face Pi.sub.Ma0, the parameters T.sub.SE, rxEL, rxe, {pdS, ryeS}; S ε {R,L}, are estimated at the moment of the pose of the model on the face for each image. The parameters of the positioning of the eye system SE in the frame of the face T.sub.SE, as well as the parameters of pupillary distance pdR and pdL, are considered such as belonging to the morphology of the user and do not need to be recalculated once they are stable. They can be solved in relation to the reproduction of the model in an image, or based on all of the images captured. The solving of the parameters of the pupillary distance is described for example in the patent FR 2971873”) a change in a portion of the face between a first image in the set of images and a second image in the set of images; and
in response to detecting the change in the portion of the face, modifying (See Choukroun: Fig. 1, and [0325], “These new images TM.sub.aWc and T.sub.bgWc are used for analyzing the pixels of the current image I where the color is not determined by the prediction, particularly in the areas of the lenses and the face, in order to detect the reflections and lighting and geometric adjustments of the lenses TM.sub.g.sub._.sub.l, as well as the shadows cast by the frame TM.sub.g.sub._.sub.e in the related regions. This technique particularly enables the correction of the distortions of the face due to the optical correction of the lenses of the pair of glasses 111 worn by the user 120”) a visual attribute (See Choukroun: Figs. 11-12, and [0404], “FIG. 12 represents the screen 910 displaying the video 915 but in which the pair of glasses 111 is suppressed in each image of the video by a generation method of the final image based on an initial image according to the invention”) of the graphical representation of the glasses.
However, Choukroun fails to explicitly disclose that detecting a change in a portion of the face between a first image in the set of images and a second image in the set of images; and in response to detecting the change in the portion of the face, modifying a visual attribute of the graphical representation of the glasses.
However, Knorr teaches that detecting a change in a portion of the face between a first image in the set of images and a second image in the set of images (See Knorr: Fig. 1, and [0314], “Another benefit of human faces is a well understood and stable tracking of faces and head pose estimation. With a face being a moving part within a mainly static scene, the motion between the scene and the face should be separated in order to combine multiple measurements and light estimations together. With the face of user being in front of the user facing camera—even when the user is moving through a scene—the additional effort of an extra geometry moving with the user for the light estimation is nullified. Compared with estimating from arbitrary visible geometry, which changes over the time while the user is moving, the face provides the possibility for being available and being well suited over the whole process of augmentation”); and
in response to detecting the change in the portion of the face, modifying a visual attribute (See Knorr: Fig. 4, and [0100], “The image 409 is added in step 413 to the image 414 captured of the real environment. This would create an image 415 of the real scene under the estimated lighting conditions 402 additionally modified by integrating the virtual object 405 into the real scene. Finally, this image 415 is combined (step 416) with a rendering of the virtual object 405 under the estimated lighting conditions 402 with the illumination of the virtual object influenced by the proxy object in the final augmented image 417”) of the graphical representation of the glasses.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Choukroun to have detecting a change in a portion of the face between a first image in the set of images and a second image in the set of images; and in response to detecting the change in the portion of the face, modifying a visual attribute of the scene as taught by Knorr in order to enable an estimation of illumination from the appearance of the face of the user to rely on accurate information about the actual face model geometry (See Knorr: [0155], “A possible embodiment of the invention comprises a combination with a user facing depth camera, which enables an estimation of illumination from the appearance of the face of the user to rely on more accurate information about the actual face model geometry. This allows extracting more details and elevates the need to either rely on statistics from basic standard face models or to fit and warp some generic face model. Another benefit of a depth camera is face detection and pose estimation within very dark or very bright (or strongly changing) scenarios, where standard low dynamic range cameras will most probably fail to detect the face and estimate the pose”). Choukroun teaches a method and system that may capture the video stream, detect the glasses wearing by the user, and may cover or remove the glasses in the output images, while Knorr teaches a system and method that may detect and determine the position of face in the image, and change the characteristics of the image scene based on the position of the face including the glasses wearing face of the user. Therefore, it is obvious to one of ordinary skill in the art to modify Choukroun by Knorr to change the characteristics of the scene (including the glasses) in response to detect the face in the image to better estimate the appearance of the user face. The motivation to modify Choukroun by Knorr is “Use of known technique to improve similar devices (methods, or products) in the same way”.
However, Choukroun, modified by Knorr, fails to explicitly disclose that in response to detecting the change in the portion of the face, modifying a visual attribute of the graphical representation of the glasses.
However, Ye teaches that in response to detecting the change in the portion of the face, modifying a visual attribute of the graphical representation of the glasses (See Ye: Figs. 1-3, and [0042], “Upon detecting of each movement or change in posture of the head and face of the wearer, a substantially same movement is duplicated on the 3D face or head model of the wearer correspondingly in real-time, and the configuration and alignment of the pair of virtual 3D eyeglasses are adjusted accordingly as shown in FIGS. 2a-2d. The configuration and alignment of the pair of virtual 3D eyeglasses in 3D space can be changed during the augmented reality experience of wearing the virtual 3D eyeglasses by the wearer in step S40 shown in FIG. la based on at least one or more of the following movements of the head and face of the wearer in real-time, namely, a change in real-time posture, scaling, and translation of the face of the wearer would be accompanied by a corresponding change of the configuration and alignment of the pair of virtual 3D eyeglasses in real-time. For example, as shown in FIG. 3d, the virtual 3D eyeglasses can be zoomed in and out together with the 3D face or head model according to a corresponding change in real-time scaling size of the face of the wearer. In other words, the scaling factor for the virtual 3D eyeglasses is adjusted corresponding to real-time scaling factor changes of the 3D face or head model. In addition, the virtual 3D eyeglasses is moved together with the 3D face or head model according to the real-time posture of the face of the wearer and one reference point of the face, which is a rotation center point of the 3D face or head model as shown in FIG. 2e. The 3D face or head model along with the scaling factor value, the roll, yaw, and pitch rotation angle data of the face, and the (x, y) position data of the rotation center point can be displayed for viewing if so desired”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Choukroun to have in response to detecting the change in the portion of the face, modifying a visual attribute of the graphical representation of the glasses as taught by Ye in order to create real-time try-on experience of wearing virtual 3D eyeglasses by a wearer (See Ye: [0008], “It is one of the objectives of the present invention to provide a method to create real-time try-on experience of wearing virtual 3D eyeglasses having adequate visual realism when using just 2D images by providing several additional image effects, including trimming off of excess glasses frame portions to the right-side frame and the left-side frame, respectively, adding lens transparency changes through alpha effect, applying an environmental mapping effect to lenses, and adding shadow effect to the face image”). Choukroun teaches a method and system that may capture the video stream, detect the glasses wearing by the user, and may cover or remove the glasses in the output images, while Ye teaches a system and method that may change the glasses representation for the users based on the user facial image change. Therefore, it is obvious to one of ordinary skill in the art to modify Choukroun by Ye to change the glass representation in the facial images as the user face image change in order to have a realistic glasses try on experience for the users. The motivation to modify Choukroun by Ye is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding claim 2, Choukroun, Knorr, and Ye teach all the features with respect to claim 1 as outlined above. Further, Choukroun teaches that the method of claim 1, further comprising:
determining face characteristics by analyzing a portion of the face (See Choukroun: Figs. 1-3, and [0072], “The texture of the face is an image in two dimensions which is being applied to the model. It should be emphasized that the model and the texture may be advantageously realistic. The detection of the presence of the face may be made by detecting the characteristic points of the face, such as for example the edge of the temples, the tip of the nose or chin, or the corners of the eyes”);
identifying an obstruction on the portion of the face (See Choukroun: Figs. 1-3, and [0084], “Thus, if one part of the face is hidden, the color of a missing pixel in the texture of the face is generated based on a patch near the missing pixel, the patch being located on the perpendicular to the contour of the obscured area of the face”); and
causing presentation of a modified video stream including the portion of the face with the graphical representation of the glasses (See Choukroun: Fig. 12, and [0405], “During this method, face 921 is detected and tracked in each image of the video. In each image, the process adds a layer including an opaque mask covering the pair of glasses 111. It should be emphasized that the mask is sized to cover the majority of shapes and sizes of pairs of glasses. The mask is therefore not bound to the pair of glasses 111 which is not detected in the present example”).
Regarding claim 3, Choukroun, Knorr, and Ye teach all the features with respect to claim 2 as outlined above. Further, Choukroun teaches that the method of claim 2, wherein the identified obstruction comprises real- world glasses depicted in the set of images, further comprising editing out the real- world glasses from the video stream to remove the identified obstruction prior to applying the graphical representation of the glasses (See Choukroun: Fig. 12, and [0404], “FIG. 12 represents the screen 910 displaying the video 915 but in which the pair of glasses 111 is suppressed in each image of the video by a generation method of the final image based on an initial image according to the invention”).
Regarding claim 4, Choukroun, Knorr, and Ye teach all the features with respect to claim 2 as outlined above. Further, Knorr teaches that the method of claim 2, further comprising: detecting a position change between a first image and a second image of the set of images(See Knorr: Figs. 1-6, and [0156], “Another possible embodiment of the invention comprises the use of a video sequence. On the one hand, a dynamically changing illumination situation can be supported. That means when the illumination is changing during runtime of the video sequence, the new illumination situation can be estimated (because it is no separate pre-process and the face of the user is always visible). On the other hand, in case of non-changing lighting conditions, information from multiple frames (image data sets) can be integrated for a better estimate. The face may be tracked over time under different head poses. Assuming the same illumination over a period of time, the information about the illumination from multiple frames, where shadows and shading are changing when the head pose is varied, may be combined to capture more details (with or without depth camera). Observing multiple frames allows more robust estimation, distinguishing between specular/glossy and diffuse parts of reflection and recovering of higher frequencies of the illumination”);
determining one or more visual effects for the graphical representation of the glasses based on the position change (See Knorr: Fig. 13, and [0120], “Step 1301 provides a first image of a human face (particularly, a user's face) captured by a first camera. The face may be a face of a user who is observing visual content displayed on a display device when the first camera captures the first image. The first camera may be fixed to a mobile device (for example, to mobile device 500 or 700, as shown in FIGS. 5 and 7, respectively) which is equipped with the display device. For an example as shown in FIG. 5 or 7, the first camera may be the camera 506 or 705, and the display device may be the screen 502 or 702. The normal of the screen 502, 702 and the optical axis of the camera 506, 705, respectively may have the same direction. The face 503, 703 of the user 501, 701 may be captured by the camera 506, 705 in the image 508, 707 (i.e. the first image)”);
generating a modified graphical representation of the glasses based on the one or more visual effects and an initial characteristic of the graphical representation of the glasses (See Knorr: Fig. 6, and [0106], “FIG. 6 shows a flow diagram according to an embodiment of the invention with an exemplary scenario as described with reference to FIG. 5, where the user is experiencing an augmented reality scenario on a display screen showing an image 607 of the user's face itself combined with virtual content like virtual glasses. An image 601 of the face of the user is captured by a user facing camera. The head pose is determined in step IIPE 602 (Head Pose Estimator) based on the image 601. Based on the image 601 and the determined pose from step 602, the face-incident light from light sources within the real scene is determined in step FIE 603 (Facial Illumination Estimator). Based on the determined pose the virtual object 604 is registered. Based on the captured image 601, registered geometry, estimated illumination as well as a proxy geometry definition (step 605) (PGD), which substitutes the 3D geometry and material part of the real world scene that is influenced by the addition of the virtual content, a differential rendering step 606 (DR) process produces the augmented image 607”); and 
causing presentation of the modified video stream including the portion of the face with the modified graphical representation of the glasses (See Knorr: Fig. 6, and [0106], “Based on the captured image 601, registered geometry, estimated illumination as well as a proxy geometry definition (step 605) (PGD), which substitutes the 3D geometry and material part of the real world scene that is influenced by the addition of the virtual content, a differential rendering step 606 (DR) process produces the augmented image 607”).
Regarding claim 5, Choukroun, Knorr, and Ye teach all the features with respect to claim 1 as outlined above. Further, Knorr teaches that the method of claim 1, further comprising:
generating a set of two-dimensional coordinates for the portion of the face (See Knorr: Fig. 7, and [0108], “Under the assumption that the camera coordinate systems of both cameras 705 and 709 are registered to each other, the reconstructed representation of the illumination is transferred from the coordinate system of the user facing camera 705 into the coordinate system of the back facing camera 709. Now the virtual content like the rabbit 712 can be rendered with the estimated real world illumination and combined with the image 711 captured by the back facing camera 709 using differential rendering resulting in the augmented image 714 featuring consistent illumination of the real table and the virtual rabbit, for example highlights 715 and shadows 716 on the virtual rabbit as well as shadows 717 cast by the virtual geometry onto the real table 708”);
determining a face scale for the portion of the face, based at least in part on the set of two-dimensional coordinates (See Knorr: Figs. 1-3, and [0323], “A transformation describes a spatial relationship between two objects or between two coordinate systems, i.e. specifies how an object or a coordinate system is located in 2D or 3D space in relation to other object or other coordinate system in terms of translation, and/or rotation, and/or scale. The transformation may be a rigid transformation or could also be a similarity transformation. A rigid transformation includes translation and/or rotation. A spatial relationship between two objects describes a rigid transformation between the two objects. A pose of a camera or a pose of an object relative to a coordinate system or relative to another object is a rigid transformation. A motion of a camera describes a spatial relationship or a rigid transformation between the camera at one position and the camera at another position in a common coordinate system”);
determining one or more normalization values for the set of two-dimensional coordinates and the face scale, the one or more normalization values determined based on an expected facial range (See Knorr: Fig. 13, and [0121], “Step 1302 determines a face region in the first image. The face region includes at least part of the face in the first image. The face region may contain an image area of the face or multiple disconnected image areas of the face in the first image. The face region may be automatically determined according to various methods, e.g. according to machine learning based face recognition (as described in Fanelli), model based registration (as described in Yang), template matching, and/or feature matching, etc. The face region may also be manually determined. The face region may also be automatically determined by using a depth image or infrared image. The depth image or infrared image may be captured by a depth camera or infrared camera. The face region detection may be according to a known or fixed relationship between the depth camera (or infrared camera) and the first camera. The face region detection may also be according to a matching between the depth image (or infrared image) and the first image”); and
generating a set of normalized two-dimensional coordinates and a normalized face scale (See Knorr: Figs. 1-3, and [0155], “A possible embodiment of the invention comprises a combination with a user facing depth camera, which enables an estimation of illumination from the appearance of the face of the user to rely on more accurate information about the actual face model geometry. This allows extracting more details and elevates the need to either rely on statistics from basic standard face models or to fit and warp some generic face model. Another benefit of a depth camera is face detection and pose estimation within very dark or very bright (or strongly changing) scenarios, where standard low dynamic range cameras will most probably fail to detect the face and estimate the pose”).
Regarding claim 6, Choukroun, Knorr, and Ye teach all the features with respect to claim 5 as outlined above. Further, Choukroun teaches that the method of claim 5, wherein generating the set of two-dimensional coordinates further comprises:
determining one or more relative distances between facial features of a set of facial features depicted on the portion of the face (See Choukroun: Figs. 1-3, and [0167], “In order to be able to touch the touch screen 130, the individual 120 stands within arm's length distance of the screen 130. The distance between the individual 120 and the touch screen 130 is included between sixty and one hundred twenty centimeters. The individual 120 wears the pair of glasses 111 in order to see the screen 130 clearly”); and
generating an estimated face size for the portion of the face (See Choukroun: Fig. 11, and [0405], “During this method, face 921 is detected and tracked in each image of the video. In each image, the process adds a layer including an opaque mask covering the pair of glasses 111. It should be emphasized that the mask is sized to cover the majority of shapes and sizes of pairs of glasses. The mask is therefore not bound to the pair of glasses 111 which is not detected in the present example”; and [0406], “The process generates thus a layer for each image, on which the mask is oriented and sized in relation to the detected face”).
Regarding claim 7, Choukroun, Knorr, and Ye teach all the features with respect to claim 6 as outlined above. Further, Knorr teaches that the method of claim 6, wherein the expected facial range comprises a first limit and a second limit, the first limit representing an upper portion of the expected facial range and the second limit representing a lower portion of the expected facial range (See Knorr: Figs. 1-3, and [0306], “For arbitrary unknown scenes, geometry as well as material may first be determined. While geometry can be determined nowadays on the fly, it still often relies on special hardware like a depth or stereo camera. Face geometry on the other hand has a limited range of variation, so that predefined models can be used. These models can either be used directly or be further adapted to better fit based on the image (3D Morphable Models). So, in general no special hardware is needed to acquire the geometry of the face”), the method further comprising:
determining that the set of two-dimensional coordinates and the estimated face size correspond to a value less than the second limit of the facial range (See Knorr: Figs. 1-3, and [0189], “A face does not emit (visible) light, but reflects light incident on the face. Light is assumed to be originating from an environment which is distant in comparison to the dimensions of the local object (e.g. the face). Therefore, the parallax effect regarding incident light from the distant environment can be neglected for the range of locations in the local scene, and the light coming from the environment can be defined depending on direction only”);
generating a set of correction values for the set of two-dimensional coordinates and the estimated face size (See Knorr: Figs. 1-3, and [0216], “A sample position can be considered well suited when the variance in intensity per light direction over different persons (potentially corrected for the albedo of the person) is low, meaning the intensity value carries less information about a particular person”); and
generating a set of corrected two-dimensional coordinates and a corrected face size based on the set of two-dimensional coordinates, the estimated face size, and the set of correction values (See Knorr: Figs. 1-3, and [0323], “A transformation describes a spatial relationship between two objects or between two coordinate systems, i.e. specifies how an object or a coordinate system is located in 2D or 3D space in relation to other object or other coordinate system in terms of translation, and/or rotation, and/or scale. The transformation may be a rigid transformation or could also be a similarity transformation. A rigid transformation includes translation and/or rotation. A spatial relationship between two objects describes a rigid transformation between the two objects. A pose of a camera or a pose of an object relative to a coordinate system or relative to another object is a rigid transformation. A motion of a camera describes a spatial relationship or a rigid transformation between the camera at one position and the camera at another position in a common coordinate system”). 
Regarding claim 8, Choukroun, Knorr, and Ye teach all the features with respect to claim 1 as outlined above. Further, Choukroun teaches that the method of claim 1, further comprising:
identifying one or more first attachment points of the graphical representation of the glasses within a set of two-dimensional coordinates (See Choukroun: Figs. 1-3, and [0158], “The two temples 117 each attached to a pin 119 of face 112b through hinges 118 enabling thus frame 111 to be hinged. In the open position of frame 112, face 112b is inclined at an angle comprised between 5° and 10° relative to the perpendicular plane of the plane formed by the axes of temples 117. This angle essentially merges with the pantoscopic angle of the pair of glasses 111, that is to say with the angle of face 112b with the vertical while the pair of glasses 111 is placed on the nose of an individual looking away without tilting the head, the plane of the temples 117 being horizontal. Each temple 117 ends with a temple tip 117b intended to stand on an ear of an individual. Frame 112 extends thus laterally to either side of the face of an individual wearing the pair of glasses 111”);
identifying one or more second attachment points within the graphical representation of the glasses (See Choukroun: Figs. 1-3, and [0157], “Face 112b comprises two rims 114 encircling lenses 113, a bridge 115 ensuring the spacing between rims 114 as well as two pins 119. Two pads 116 each attached to rim 114 intended to stand on either side of a nose of an individual”); and
positioning at least one second attachment point of the graphical representation of the glasses proximate to at least one first attachment point of the set of two-dimensional coordinates (See Choukroun: Figs. 1-3, and [0280], “During the process, the status of the maps representing the elements attached to the image evolves according to the knowledge of the elements. In the present example, the face of the individual 120 is in part masked by the pair of glasses 111. New elements of the face of the individual 120 appear when the individual 120 turns the head. The color information may also be distorted due to the reflection of the lenses, particularly in the case where the lenses are tinted or due to the shadows cast by the pair of glasses 111 on the face”).
Regarding claim 9, Choukroun, Knorr, and Ye teach all the features with respect to claim 8 as outlined above. Further, Knorr teaches that the method of claim 8, wherein applying the graphical representation of the glasses to the face further comprises:
identifying one or more dimensions of the graphical representation of the glasses, the graphical representation of the glasses having a first size comprising the one of more dimensions (See Knorr: Figs. 1-3, and [0319], “Geometry refers to one or more attributes of the object including, but not limited to, shape, form, surface, symmetry, geometrical size, dimensions, and/or structure. A model of a real object or a virtual object could be represented by a CAD model, a polygon model, a point cloud, a volumetric dataset, and/or an edge model, or use any other representation. A model may further describe a material of the object. A material of the object could be represented by textures and/or colors in the model and could, for example, represent the reflection or radiance transfer properties of the model. A model of an object may use different representations for different parts of the object”); and
modifying the one or more dimensions to scale the graphical representation of the glasses to fit the face, the modifying of the one or more dimensions maintaining a set of proportions of the graphical representation of the glasses (See Knorr: Figs. 1-3, and [0323], “A transformation describes a spatial relationship between two objects or between two coordinate systems, i.e. specifies how an object or a coordinate system is located in 2D or 3D space in relation to other object or other coordinate system in terms of translation, and/or rotation, and/or scale. The transformation may be a rigid transformation or could also be a similarity transformation. A rigid transformation includes translation and/or rotation. A spatial relationship between two objects describes a rigid transformation between the two objects. A pose of a camera or a pose of an object relative to a coordinate system or relative to another object is a rigid transformation. A motion of a camera describes a spatial relationship or a rigid transformation between the camera at one position and the camera at another position in a common coordinate system”).
Regarding claim 10, Choukroun, Knorr, and Ye teach all the features with respect to claim 1 as outlined above. Further, Choukroun and Ye teach that the method of claim 1, further comprising:
receiving one or more selections corresponding to a set of glasses characteristics of the graphical representation of the glasses (See Ye: Figs. 1A-C, and [0040], “In step S410 of FIG. 1b, a pair of virtual 3D eyeglasses using the set of 2D images is constructed for the selected pair of eyeglasses. Then, in step S20 of FIG. 1a, and in step S420 of FIG. 1b, when one designed pair of eyeglasses is selected from the group of 2D images for try-on by the wearer”);
identifying one or more glasses characteristics from the set of glasses characteristics indicated by the one or more selections (See Choukroun: Figs. 1-3, and [0058], “The identification may be made automatically by the method or manually by an individual. Manual identification may be made for example through information inscribed by the manufacturer on the interior of the frame of the pair of glasses”); and
rendering the graphical representation of the glasses depicting at least a portion of the one or more glasses characteristics (See Choukroun: Fig. 10, and [0388], “An adjustment of the brightness is performed in order to render realistic the modification of the color of frame 112”). 
Regarding claim 11, Choukroun, Knorr, and Ye teach all the features with respect to claim 1 as outlined above. Further, Ye teaches that the method of claim 1, wherein the graphical representation of the glasses is a first graphical representation of first glasses, and further comprising:
determining that the face is a first face of a plurality of faces depicted in the video stream (See Ye: Fig. 13, and [0053], “Upon a detection of a movement of the face and head of the wearer in real-time when captured by the camera 54, the 3D face or head model of the wearer is changed correspondingly, and configuration and alignment of the pair of virtual 3D eyeglasses are adjusted accordingly”); 
applying a second graphical representation of second glasses to a second face of the plurality of faces depicted in the video stream (See Ye: Figs. 11A-E, and [0050], “Referring to FIG. 11c, (in which some of the steps are similar to those found in FIG. 11b), an illustrative example of environmental mapping effect and shadow effect as being simulated under side view is shown. In the illustrated example, the frame outline of the lower part of the side frame is found, the 3D face shape model is created by facial tracking, and the eyeglasses and the shadow texture are applied on the 3D face model of the face image. In addition, an additional shadow texture is drawn according to a frame outline with a distance d offset”); and
simultaneously presenting in a modified video stream a portion of the first face with the first graphical representation and the second face with the second graphical representation (See Ye: Figs. 10A-C, and [0048], “Yet another optional step for adding visual realism to the virtual 3D eyeglasses made from the 2D images involve the applying of an environmental mapping effect to the pair of lens images to configure and show a transient modified lens image in place of the 2D lens image in real-time upon satisfying a set criteria according to the real-time posture of the face of the wearer. As observed in FIGS. 10a, 10b, and 10c, an environmental mapping effect has been applied to the pair of lens images to configure and show the transient modified lens images in FIG. 10a when rotation angle in a yaw direction is −45 degrees, to show the transient modified lens images in FIG. 10b when rotation angle in a yaw direction is 0 degrees, and to show the transient modified lens images in FIG. 10c when rotation angle in a yaw direction is 45 degrees. Thus, such set criteria can be based on the amount of rotation angle in yaw direction according to the real-time posture of the face of the wearer”). 
Regarding claim 12, Choukroun, Knorr, and Ye teach all the features with respect to claim 1 as outlined above. Further, Choukroun and Knorr teach that the method of claim 1, wherein the face is a first face, the method further comprising:
identifying a set of faces within the set of images, the first face being one of the set of faces (See Choukroun: Figs. 1-3, and [0172], “As is illustrated in FIG. 2, the processing unit 134 generates thus a new image 210 based on each image 220 of the sequence 200 acquired by the camera 132 according to an image generation method 300”);
determining a set of face characteristics for each face of the set of faces, each face having a distinct set of face characteristics (See Knorr: Figs. 1-5, and [0061], “According to the current disclosed invention, one significant difference from prior art for determining real illumination for consistent lighting of real and virtual content is the explicit use of one or more human face specific characteristics of the face of a user under illumination captured by a user facing camera (i.e. a camera pointing to the user or pointing to an image of the user reflected by one or more optical instruments, e.g. mirrors or optic lens, for capturing the user's face) when the user is observing the visual content of the augmented scene on the display device. This allows the application of a-priori knowledge about human faces. The image is typically captured by a user facing camera and is used for estimating the illumination instead of relying on additional objects of known geometry in the scene for a light probe or using arbitrary scene geometry which can be randomly inappropriate for estimating the illumination from it. By explicitly using the face (e.g. using face specific characteristics), which is mostly or always available over the whole duration of the user observing the augmentation, the illumination can be estimated at any time without taking influence on the scene”);
applying a set of graphical representations of glasses to the set of faces, each graphical representation of glasses corresponding to a single face to which the graphical representation of glasses is applied (See Knorr: Figs. 5-6, and [0106], “FIG. 6 shows a flow diagram according to an embodiment of the invention with an exemplary scenario as described with reference to FIG. 5, where the user is experiencing an augmented reality scenario on a display screen showing an image 607 of the user's face itself combined with virtual content like virtual glasses. An image 601 of the face of the user is captured by a user facing camera. The head pose is determined in step IIPE 602 (Head Pose Estimator) based on the image 601. Based on the image 601 and the determined pose from step 602, the face-incident light from light sources within the real scene is determined in step FIE 603 (Facial Illumination Estimator). Based on the determined pose the virtual object 604 is registered. Based on the captured image 601, registered geometry, estimated illumination as well as a proxy geometry definition (step 605) (PGD), which substitutes the 3D geometry and material part of the real world scene that is influenced by the addition of the virtual content, a differential rendering step 606 (DR) process produces the augmented image 607”); and
causing presentation of a modified video steam including the set of faces with the set of graphical representations of glasses (See Choukroun: Figs. 1-3, and [0105], “The invention also concerns a method of augmented reality intended to be used by an individual wearing a portable device on the face, including the following steps: [0106] acquisition in real time of a video of the individual wearing the portable device on the face; [0107] display in real time of the video in which the appearance of the portable device is entirely or partially modified by the image generation method”). 
Regarding claim 13, Choukroun, Knorr, and Ye teach all the features with respect to claim 1 as outlined above. Further, Knorr teaches that the method of claim 1, further comprising depicting a reflection of a real- world visual aspect depicted in the video stream on lenses of the graphical representation of the glasses (See Knorr: Figs. 1-3, and [0095], “FIG. 1 illustrates a method of capturing a user's face in an image, and a general set-up according to an embodiment of the present invention, where a user facing camera 101 is recording an image 102 of a face 103 of the user. The face 103 of the user is lit by light coming from the scene, for example from an area light source 104 and/or a point light source 105. For example, a ray of light 106 is emitted from the point light source 105, hits the face at the forehead 107 and is partly reflected as a reflected ray of light 108 towards the camera 101, where the reflected ray of light 108 is converted to one or more pixel intensities at location 109 in the final image 102. The light 106 falling on the face is also called face-incident light”).
Regarding claim 14, Choukroun, Knorr, and Ye teach all the features with respect to claim 1 as outlined above. Further, Ye teaches that the method of claim 1 further comprising:
detecting a first change in a first face characteristic between a first image and a second image (See Ye: Fig. 7, and [0046], “As shown in FIG. 7, the method for trimming off a right-side glasses frame portion inside the face upon a rotation of the 3D face or head model of the wearer to the right or trimming off a left-side glasses frame portion inside the face upon a rotation of the 3D face or head model of the wearer to the left is illustrated in a flow chart diagram described as follow. In step S300, the side that the wearer's head has turned is verified by yaw angle output of facial tracking. In step S310, the yaw angle is determined. In step S315, upon determining that the face is checked to be turned to be the left side, then step S340 is performed, which includes the trimming off of the pixels of glasses frame near right eye and at the right side of virtual baseline 1 (virtual baseline 1 is shown in FIG. 5), and the pixels of glasses frame near left ear and at the right side of virtual baseline 2 (virtual baseline 2 is shown in FIG. 5) are trimmed off. In step S320, upon determining that the face is checked to be turned to be the right side, then step S350 is performed, which includes the trimming off of the pixels of glasses frame near left eye and at the left side of virtual baseline 2 as shown in FIG. 5, and the pixels of glasses frame near the right ear and at the left side of virtual baseline 1 as shown also in FIG. 5 are trimmed off”); and
in response to detecting the first change, modifying a first visual attribute of the graphical representation of the glasses (See Ye: Figs. 10A-C, and [0048], “Yet another optional step for adding visual realism to the virtual 3D eyeglasses made from the 2D images involve the applying of an environmental mapping effect to the pair of lens images to configure and show a transient modified lens image in place of the 2D lens image in real-time upon satisfying a set criteria according to the real-time posture of the face of the wearer. As observed in FIGS. 10a, 10b, and 10c, an environmental mapping effect has been applied to the pair of lens images to configure and show the transient modified lens images in FIG. 10a when rotation angle in a yaw direction is −45 degrees, to show the transient modified lens images in FIG. 10b when rotation angle in a yaw direction is 0 degrees, and to show the transient modified lens images in FIG. 10c when rotation angle in a yaw direction is 45 degrees. Thus, such set criteria can be based on the amount of rotation angle in yaw direction according to the real-time posture of the face of the wearer”).
Regarding claim 15, Choukroun, Knorr, and Ye teach all the features with respect to claim 14 as outlined above. Further, Ye teaches that the method of claim 14, further comprising:
detecting a second change in a second face characteristic within the video stream (See Ye: Figs. 10A-C, and [0048], “and to show the transient modified lens images in FIG. 10c when rotation angle in a yaw direction is 45 degrees”); and 
in response to detecting the second change, modifying a second visual attribute of the graphical representation of the glasses (See Ye: Figs. 10A-C, and [0049], “In addition, the environmental mapping effect is realized through projecting an environmental texture onto a default curved 3D surface, and applying a portion of the projected environmental texture on the lens, which is followed by changing the image content of the portion of the environmental texture according to the posture configuration, which is namely the yaw, pitch, and roll angle of the head and face of the wearer and of the corresponding 3D head and face model”).
Regarding claim 16, Choukroun, Knorr, and Ye teach all the features with respect to claim 15 as outlined above. Further, Choukroun teaches that the method of claim 15, wherein the first change corresponds to an eye blink and causes the first visual attribute comprising a color of the glasses to be modified, and wherein the second change corresponds to movement of an eyebrow or mouth position and causes the second visual attribute comprising a style of the glasses to be modified (See Choukroun: Figs. 1-3, and [0077], “In a particular embodiment of the invention, the image generation method also comprises the steps of: [0078] estimating a colorimetric transformation from the initial image of at least one pixel of the model of the face; [0079] converting the color(s) of all or part of the model of the face”).
Regarding claim 17, Choukroun, Knorr, and Ye teach all the features with respect to claim 1 as outlined above. Further, Choukroun, Knorr, and Ye teach that a device comprising: 
one or more processors (See Knorr: Fig. 5, and [0102], “The camera 506 may be a part of or associated with a mobile device 500 (for example, a tablet computer or smartphone), which includes a processing device 518 (such as a microprocessor). By way of example, the mobile device 500 (or its processing device 518) may communicate with a server computer 520 having a processing device 521 (such as a microprocessor), which at least in part may be configured to carry out some of the method steps as described herein”); and 
a non-transitory processor-readable storage medium coupled to the one or more processors, the non-transitory processor-readable storage medium storing processor-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (See Choukroun: Fig. 11, and [0402], “FIG. 11 represents a screen 910 displaying a video 915 stored in a computer memory, or a real time video stream from a camera”) comprising: 
receiving a set of images within a video stream in which a face is depicted (See Choukroun: Fig. 11, and [0402], “FIG. 11 represents a screen 910 displaying a video 915 stored in a computer memory, or a real time video stream from a camera”); 
applying a graphical representation of glasses to the face (See Choukroun: Fig. 1, and [0170], “For this purpose, a virtual representation of the scene acquired by the camera 132 is created. This virtual representation comprises a three-dimensional model of the pair of glasses 111 positioned on a representation of the environment including a model of the face of the individual 120. The projection of the model of the pair of glasses 111 and of the representation of the environment allows the creation of a mask superimposed on the real pair of glasses in each image of the sequence acquired by the camera 132”); 
detecting (See Choukroun: Fig. 2, and [0238], “Based on image 220 where the face is detected, and for a pose Pe.sub.Ma0 and of the intrinsic parameters of the face Pi.sub.Ma0, the parameters T.sub.SE, rxEL, rxe, {pdS, ryeS}; S ε {R,L}, are estimated at the moment of the pose of the model on the face for each image. The parameters of the positioning of the eye system SE in the frame of the face T.sub.SE, as well as the parameters of pupillary distance pdR and pdL, are considered such as belonging to the morphology of the user and do not need to be recalculated once they are stable. They can be solved in relation to the reproduction of the model in an image, or based on all of the images captured. The solving of the parameters of the pupillary distance is described for example in the patent FR 2971873”) a change in a portion of the face between a first image in the set of images and a second image in the set of images (See Knorr: Fig. 1, and [0314], “Another benefit of human faces is a well understood and stable tracking of faces and head pose estimation. With a face being a moving part within a mainly static scene, the motion between the scene and the face should be separated in order to combine multiple measurements and light estimations together. With the face of user being in front of the user facing camera—even when the user is moving through a scene—the additional effort of an extra geometry moving with the user for the light estimation is nullified. Compared with estimating from arbitrary visible geometry, which changes over the time while the user is moving, the face provides the possibility for being available and being well suited over the whole process of augmentation”); and 
in response to detecting the change in the portion of the face, modifying (See Choukroun: Fig. 1, and [0325], “These new images TM.sub.aWc and T.sub.bgWc are used for analyzing the pixels of the current image I where the color is not determined by the prediction, particularly in the areas of the lenses and the face, in order to detect the reflections and lighting and geometric adjustments of the lenses TM.sub.g.sub._.sub.l, as well as the shadows cast by the frame TM.sub.g.sub._.sub.e in the related regions. This technique particularly enables the correction of the distortions of the face due to the optical correction of the lenses of the pair of glasses 111 worn by the user 120”) a visual attribute (See Knorr: Fig. 4, and [0100], “The image 409 is added in step 413 to the image 414 captured of the real environment. This would create an image 415 of the real scene under the estimated lighting conditions 402 additionally modified by integrating the virtual object 405 into the real scene. Finally, this image 415 is combined (step 416) with a rendering of the virtual object 405 under the estimated lighting conditions 402 with the illumination of the virtual object influenced by the proxy object in the final augmented image 417”) of the graphical representation of the glasses (See Ye: Figs. 1-3, and [0042], “Upon detecting of each movement or change in posture of the head and face of the wearer, a substantially same movement is duplicated on the 3D face or head model of the wearer correspondingly in real-time, and the configuration and alignment of the pair of virtual 3D eyeglasses are adjusted accordingly as shown in FIGS. 2a-2d. The configuration and alignment of the pair of virtual 3D eyeglasses in 3D space can be changed during the augmented reality experience of wearing the virtual 3D eyeglasses by the wearer in step S40 shown in FIG. la based on at least one or more of the following movements of the head and face of the wearer in real-time, namely, a change in real-time posture, scaling, and translation of the face of the wearer would be accompanied by a corresponding change of the configuration and alignment of the pair of virtual 3D eyeglasses in real-time. For example, as shown in FIG. 3d, the virtual 3D eyeglasses can be zoomed in and out together with the 3D face or head model according to a corresponding change in real-time scaling size of the face of the wearer. In other words, the scaling factor for the virtual 3D eyeglasses is adjusted corresponding to real-time scaling factor changes of the 3D face or head model. In addition, the virtual 3D eyeglasses is moved together with the 3D face or head model according to the real-time posture of the face of the wearer and one reference point of the face, which is a rotation center point of the 3D face or head model as shown in FIG. 2e. The 3D face or head model along with the scaling factor value, the roll, yaw, and pitch rotation angle data of the face, and the (x, y) position data of the rotation center point can be displayed for viewing if so desired”).
Regarding claim 18, Choukroun, Knorr, and Ye teach all the features with respect to claim 17 as outlined above. Further, Choukroun teaches that the device of claim 17, wherein the operations further comprise: 
determining face characteristics by analyzing a portion of the face; identifying an obstruction on the portion of the face (See Choukroun: Figs. 1-3, and [0072], “The texture of the face is an image in two dimensions which is being applied to the model. It should be emphasized that the model and the texture may be advantageously realistic. The detection of the presence of the face may be made by detecting the characteristic points of the face, such as for example the edge of the temples, the tip of the nose or chin, or the corners of the eyes”); and 
causing presentation of a modified video stream including the portion of the face with the graphical representation of the glasses (See Choukroun: Fig. 12, and [0405], “During this method, face 921 is detected and tracked in each image of the video. In each image, the process adds a layer including an opaque mask covering the pair of glasses 111. It should be emphasized that the mask is sized to cover the majority of shapes and sizes of pairs of glasses. The mask is therefore not bound to the pair of glasses 111 which is not detected in the present example”).
Regarding claim 19, Choukroun, Knorr, and Ye teach all the features with respect to claim 1 as outlined above. Further, Choukroun, Knorr, and Ye teach that a non-transitory processor-readable storage medium storing processor-executable instructions that, when executed by one or more processors of a machine, cause the machine to perform operations (See Knorr: Figs. 1-3, and [0080], “According to another aspect, the invention is also related to a computer program product comprising software code sections which are adapted to perform a method according to the invention. Particularly, the software code sections are contained on a computer readable medium which is non-transitory. The software code sections may be loaded into a memory of one or more processing devices as described herein. Any used processing devices may communicate via a communication network, e.g. via a server computer or a point to point communication, as described herein”) comprising:
receiving a set of images within a video stream in which a face is depicted (See Choukroun: Fig. 11, and [0402], “FIG. 11 represents a screen 910 displaying a video 915 stored in a computer memory, or a real time video stream from a camera”);
applying a graphical representation of glasses to the face (See Choukroun: Fig. 1, and [0170], “For this purpose, a virtual representation of the scene acquired by the camera 132 is created. This virtual representation comprises a three-dimensional model of the pair of glasses 111 positioned on a representation of the environment including a model of the face of the individual 120. The projection of the model of the pair of glasses 111 and of the representation of the environment allows the creation of a mask superimposed on the real pair of glasses in each image of the sequence acquired by the camera 132”);
detecting (See Choukroun: Fig. 2, and [0238], “Based on image 220 where the face is detected, and for a pose Pe.sub.Ma0 and of the intrinsic parameters of the face Pi.sub.Ma0, the parameters T.sub.SE, rxEL, rxe, {pdS, ryeS}; S ε {R,L}, are estimated at the moment of the pose of the model on the face for each image. The parameters of the positioning of the eye system SE in the frame of the face T.sub.SE, as well as the parameters of pupillary distance pdR and pdL, are considered such as belonging to the morphology of the user and do not need to be recalculated once they are stable. They can be solved in relation to the reproduction of the model in an image, or based on all of the images captured. The solving of the parameters of the pupillary distance is described for example in the patent FR 2971873”) a change in a portion of the face between a first image in the set of images and a second image in the set of images (See Knorr: Fig. 1, and [0314], “Another benefit of human faces is a well understood and stable tracking of faces and head pose estimation. With a face being a moving part within a mainly static scene, the motion between the scene and the face should be separated in order to combine multiple measurements and light estimations together. With the face of user being in front of the user facing camera—even when the user is moving through a scene—the additional effort of an extra geometry moving with the user for the light estimation is nullified. Compared with estimating from arbitrary visible geometry, which changes over the time while the user is moving, the face provides the possibility for being available and being well suited over the whole process of augmentation”); and
in response to detecting the change in the portion of the face, modifying (See Choukroun: Fig. 1, and [0325], “These new images TM.sub.aWc and T.sub.bgWc are used for analyzing the pixels of the current image I where the color is not determined by the prediction, particularly in the areas of the lenses and the face, in order to detect the reflections and lighting and geometric adjustments of the lenses TM.sub.g.sub._.sub.l, as well as the shadows cast by the frame TM.sub.g.sub._.sub.e in the related regions. This technique particularly enables the correction of the distortions of the face due to the optical correction of the lenses of the pair of glasses 111 worn by the user 120”) a visual attribute (See Knorr: Fig. 4, and [0100], “The image 409 is added in step 413 to the image 414 captured of the real environment. This would create an image 415 of the real scene under the estimated lighting conditions 402 additionally modified by integrating the virtual object 405 into the real scene. Finally, this image 415 is combined (step 416) with a rendering of the virtual object 405 under the estimated lighting conditions 402 with the illumination of the virtual object influenced by the proxy object in the final augmented image 417”) of the graphical representation of the glasses (See Ye: Figs. 1-3, and [0042], “Upon detecting of each movement or change in posture of the head and face of the wearer, a substantially same movement is duplicated on the 3D face or head model of the wearer correspondingly in real-time, and the configuration and alignment of the pair of virtual 3D eyeglasses are adjusted accordingly as shown in FIGS. 2a-2d. The configuration and alignment of the pair of virtual 3D eyeglasses in 3D space can be changed during the augmented reality experience of wearing the virtual 3D eyeglasses by the wearer in step S40 shown in FIG. la based on at least one or more of the following movements of the head and face of the wearer in real-time, namely, a change in real-time posture, scaling, and translation of the face of the wearer would be accompanied by a corresponding change of the configuration and alignment of the pair of virtual 3D eyeglasses in real-time. For example, as shown in FIG. 3d, the virtual 3D eyeglasses can be zoomed in and out together with the 3D face or head model according to a corresponding change in real-time scaling size of the face of the wearer. In other words, the scaling factor for the virtual 3D eyeglasses is adjusted corresponding to real-time scaling factor changes of the 3D face or head model. In addition, the virtual 3D eyeglasses is moved together with the 3D face or head model according to the real-time posture of the face of the wearer and one reference point of the face, which is a rotation center point of the 3D face or head model as shown in FIG. 2e. The 3D face or head model along with the scaling factor value, the roll, yaw, and pitch rotation angle data of the face, and the (x, y) position data of the rotation center point can be displayed for viewing if so desired”).
Regarding claim 20, Choukroun, Knorr, and Ye teach all the features with respect to claim 19 as outlined above. Further, Choukroun teaches that the non-transitory processor-readable storage medium of claim 19, wherein the operations further comprise:
determining face characteristics by analyzing a portion of the face (See Choukroun: Figs. 1-3, and [0072], “The texture of the face is an image in two dimensions which is being applied to the model. It should be emphasized that the model and the texture may be advantageously realistic. The detection of the presence of the face may be made by detecting the characteristic points of the face, such as for example the edge of the temples, the tip of the nose or chin, or the corners of the eyes”);
identifying an obstruction on the portion of the face (See Choukroun: Figs. 1-3, and [0084], “Thus, if one part of the face is hidden, the color of a missing pixel in the texture of the face is generated based on a patch near the missing pixel, the patch being located on the perpendicular to the contour of the obscured area of the face”); and
causing presentation of a modified video stream including the portion of the face with the graphical representation of the glasses (See Choukroun: Fig. 12, and [0405], “During this method, face 921 is detected and tracked in each image of the video. In each image, the process adds a layer including an opaque mask covering the pair of glasses 111. It should be emphasized that the mask is sized to cover the majority of shapes and sizes of pairs of glasses. The mask is therefore not bound to the pair of glasses 111 which is not detected in the present example”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612